DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 17–25 and 28–34 in the reply filed on 07/02/2020 was previously acknowledged.
Claim 26 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/02/2020.

Response to Amendment
The amendment of 09/28/2021 has been entered.
Claims 17 and 30 are amended due to Applicant's amendment dated 09/28/2021.  Claims 17–34 are pending and claim 26 remains withdrawn from consideration.

The rejection of claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/28/2021.  However, as outlined below, new grounds of rejection have been made.
The rejection of claims 17–25, 28, and 31–32 under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. US-20120075171-A1 ("Hashimoto") in view of Stoessel et al. WO-2014056564-A1, see US-20150270500-A1 for English language equivalent ("Stoessel"), the rejection of claims 27, 29, and 33–34 under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. US-20120075171-A1 ("Hashimoto") in view of Stoessel et al. WO-2014056564-A1, see US-20150270500-A1 for English language equivalent ("Stoessel") as applied to claim 17 and further in view of Schulte et al., US-20070281182-A1 ("Schulte"), and the rejection of claim 30 under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. US-20120075171-A1 ("Hashimoto") in view of Stoessel et al. WO-2014056564-A1, see US-20150270500-A1 for English language equivalent ("Stoessel") and Pan et al. US-20140045810-A1 ("Pan") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 09/28/2021.  However, as outlined below, new grounds of rejection have been made over Stoessel et al. US-20180026209-A1 (hereafter "Stoessel").

Response to Arguments
Applicant’s arguments in the reply dated 09/28/2021 with respect to the rejections as set forth in the previous Office Action have been considered but are moot because the arguments do not apply to the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17–25, 27–29, and 30–34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 17 and 30, claims 17 and 30 recite "with the proviso that, when y > 1, no oxygen atoms are bonded directly to one another" and "with the proviso that, when z > 1, no oxygen atoms are bonded directly to one another".  This renders the claim indefinite because it is unclear what oxygen atoms are being referred to.  Does this apply to any oxygen atoms in substituents groups R, for example? 
It is noted that in the claimed amendments of 09/28/2021, the claim has been amended to remove oxygen (O) from the Markush group of Y and Z.
For purposes of examination, the definition of Y will be interpreted to read as "Y is the same or different in each instance and is CR2;" and the definition of Z will be interpreted to read as "Z is the same or different in each instance and is CR2;", that is, omitting the provisos.
Claims 18–25, 27–29, and 31–34 are rejected as being dependent on indefinite claim 17.

Regarding claims 17 and 30, claims 17 and 30
For purposes of examination, the definition of y will be interpreted such that y is 3 and the definition of z will be interpreted such that z is 3.
Claims 18–25, 27–29, and 31–34 are rejected as being dependent on indefinite claim 17.

Regarding claim 22, claim 22 recites "wherein y and z are the same or different in each instance and are 1, 2, 3, or 4"; however, claim 17 from which claim 22 depends requires that y is 3 and z is 3.  Therefore, it is unclear whether or not y and z may be 1, 2, or 4.
For purposes of examination, this claim will be interpreted to be met when the independent claim 17 is met.
It is suggested this claim be deleted for redundancy.

Regarding claim 30, claim 30 recites "[a] compound of formula (63') 
    PNG
    media_image1.png
    230
    304
    media_image1.png
    Greyscale
 wherein 
    PNG
    media_image2.png
    1089
    720
    media_image2.png
    Greyscale
However, the claim is indefinite because the variables R1 is not defined.
For purposes of examination, variable R1 will be interpreted as defined in the specification on page 5.  It is noted that the definition of R1 comprises variable R2 and therefore variable R2 will be interpreted as defined in the specification on page 5.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21–22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 21, claim 21 recites "wherein Y and Z are the same or different in each instance and are CR2"; however, the independent claim 17 from which claim 21 depends recites "Y is the same or different in each instance and is CR2" and "Z is the same or different in each instance and is CR2"  Therefore, claim 21 fails to further limit the subject matter of the claim upon which it depends, and is substantially a duplicate of claim 17.
Regarding claim 22, claim 22 recites "wherein y and z are the same or different in each instance and are 1, 2, 3, or 4"; however, claim 17 from which claim 22 depends requires that y is 3 and z is 3.  If y or z are any one of 1, 2, or 4, then the claim fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17–25 and 27–34 are rejected under 35 U.S.C. 103 as being obvious over Stoessel et al. US-20180026209-A1 (hereafter "Stoessel").
The applied reference has a common applicant and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claims 17–25, 28, and 30–32
Stoessel discloses specific examples of the bidentate sub-ligands including S651 
    PNG
    media_image3.png
    179
    159
    media_image3.png
    Greyscale
(¶ [0310]) and examples of the monometallic metal complex including compound Ir(123) (page 343) 
    PNG
    media_image4.png
    398
    356
    media_image4.png
    Greyscale
.
Stoessel does not specifically disclose a compound as described above wherein the bidentate sub-ligand is a phenyl-pyridinyl that comprises the cyclopentyl bridging group.  However, Stoessel teaches particularly preferred sub-ligands including a ligand of Formula (L-1-1a) 
    PNG
    media_image5.png
    230
    149
    media_image5.png
    Greyscale
(¶ [0113]), wherein two R radicals may be bridged (¶ [0117]).
Therefore, given the general formula and teachings of Stoessel it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed 
    PNG
    media_image6.png
    230
    149
    media_image6.png
    Greyscale
, because Stoessel teaches the bidentate sub-ligand may preferably be selected as a ligand of Formula (L-1-1a).  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an emission material in an emitting layer of the device of Stoessel and possess the benefits described above taught by Stoessel.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a ligand of Formula (L-1-1a)
    PNG
    media_image5.png
    230
    149
    media_image5.png
    Greyscale
, because it would have been choosing one our of five particularly preferred sub-ligands, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as an emission material in an emitting layer of the device of Stoessel and possessing the benefits taught by Stoessel.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (1) having the benefits described above taught by Stoessel in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The resulting modified compound of Stoessel is a compound of the claimed formula (1)  comprising substructure M(Ln) of formula (2) wherein: 
M is iridium;
CyC is a structure of formula (CyC-1), and a structure of formula (CyC-1a);
CyN is a structure of formula (CyN), a structure of formula (CyN-1), and a structure of formula (CyN-1a);
X is in each instance CR;
Y is in each instance CR2;
Z is in each instance CR2;
	R is in once instant (meta to the N in CyN) an aromatic ring system having 6 aromatic ring atoms (a benzene group) substituted with one R1 radical and the remaining R are each hydrogen;
	R1 is a substituted aromatic ring system having 6 aromatic ring atoms (a benzene group);
R2 is not required to be present;
L' is not required to be present;
y is 3;
z is 3;
n is 3; and
m is 0.

Regarding claim 28-, Stoessel teaches the organic electroluminescent device comprising the modified compound, as discussed above with respect to claim 17.
Stoessel does not specifically disclose a formulation comprising the modified compound.  However, Stoessel teaches a formulation of the metal complex (¶ [0200]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a formulation comprising the modified compound, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claims 27, 29, and 33–34-, Stoessel teaches the organic electroluminescent device comprising the modified compound, as discussed above with respect to claim 17.
Stoessel does not specifically disclose an oligomer, polymer, or dendrimer comprising the modified compound, a formulation comprising the oligomer, polymer, or dendrimer comprising the modified compound, or an organic electroluminescent device wherein the emitting layer comprises, as an emitting compound, an oligomer, polymer, or dendrimer comprising the modified compound, all wherein one or more bonds of the modified compound to the polymer, oligomer, or dendrimer are present.  However, Stoessel teaches the metal complex may be covalently incorporated into a polymer (¶ [0197]), teaches oligomers, polymers or dendrimers containing one or more of the metal complex, wherein one or more bonds of the metal complex the polymer, oligomer or dendrimer are present (¶ [0198]), and teaches a formulation comprising the oligomer, polymer, or dendrimer containing one or more of the metal complex (¶ [0201]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form an oligomer, polymer, or dendrimer comprising the modified compound, wherein one or more bonds of the modified compound to the polymer, oligomer, or dendrimer are present, to make a formulation comprising an oligomer, polymer, or dendrimer comprising the modified compound, wherein one or more bonds of the modified compound to the polymer, oligomer, or dendrimer are present, and to incorporate one of these as the emission material in the emitting layer of the device of Stoessel, because this 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Stoessel et al. WO 2014056564-A1, see US-20150270500-A1 for English language equivalent ("Stoessel"), teaches compounds of the formula (1) including compound (6) comprising a cyclohexyl bridging group;
BROOKS et al.US-20160072082-A1 teaches a compound having a structure (LA)nMLm
SAITO et al. US-20170256726-A1 teaches a metal complex represented by formula (1), (2), or (3), and teaches exemplary compounds in paragraph [0162] with cycloalkylene bridging groups.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        


/E.M.D./Examiner, Art Unit 1786